Applying for Supervisory and/or Remedial Writs, Parish of St. Landry, 27th Judicial District Court, Div. B, No. 06-K-2644-B; to the Court of Appeal, Third Circuit, No. KH 16-00828;
The application is transferred to the district court with instructions to the district judge to act on relator’s motion for eviden-tiary hearing as relator shows by Inmates’ Request for Legal/Indigent Mail receipt that the application was submitted on or about June 22, 2016. The district court is ordered to provide this Court with a copy of its judgment.